Smith, P. J.:
In the complaint the plaintiff, after having detailed his injuries, in the 5th paragraph alleges:
" Fifth. That said injuries to said plaintiff were caused solely by reason of the wrongful act and acts, carelessness, *113negligence and default of defendant, and because of the wrongful act and acts, carelessness, negligence and default of defendant’s superintendent, persons intrusted by defendant with superintendence, employees, agents and persons intrusted by defendant with authority to direct, control and command said plaintiff while in defendant’s employ, and by reason of the defects in the condition of the ways, work, machinery or plant upon which plaintiff was employed connected with and used by defendant in its business, and by reason of defendant’s wrongful act and acts, carelessness, negligence and default, and because of the wrongful act and acts, carelessness, negligence and default of defendant’s superintendent, persons intrusted by defendant with superintendence, employees, agents and persons intrusted by defendant with authority to direct, control and command said plaintiff while in defendant’s employ in permitting and allowing the bottom of said scow or boat where the said plaintiff was required to work to be and to remain covered with water and to remain in a slimy and unsafe condition, and by reason of the wrongful act and acts, carelessness, negligence and default of defendant, and because of the wrongful act and acts, carelessness, negligence and default of defendant’s superintendent, persons intrusted by defendant with superintendence, employees, agents and persons intrusted by defendant with authority to direct, control and command said plaintiff while in defendant’s employ in not providing sufficient light in the hold of said scow or boat for the work which plaintiff was directed and required to perform, and by reason of defendant’s wrongful act and acts, carelessness, negligence and default, and because of the wrongful act and acts, carelessness, negligence and default of defendant’s superintendent, persons intrusted by defendant with authority to direct, control and command said plaintiff while in defendant’s employ in failing to provide plaintiff with proper and safe ways, works, machinery or plant to work with while in defendant’s employ, and by reason of defendant’s wrongful act and acts, carelessness, negligence and default, and because of the wrongful act and acts, carelessness, negligence and default of defendant’s superintendent, persons intrusted by defendant with superin*114tendence, employees, agents and persons intrusted by defendant with authority to direct, control and command plaintiff while in defendant’s employ, in ordering and directing said plaintiff to work in the hold of said scow or boat when the floor thereof was covered with three or four inches of water and was in a slimy and unsafe condition, and by reason of defendant’s wrongful act and acts, carelessness, negligence and default and because of the wrongful act and acts, carelessness, negligence and default of defendant’s superintendent, persons intrusted by defendant with authority to direct, control and command said plaintiff while in defendant’s employ, in omitting and failing to instruct plaintiff in regard to his work and to warn and instruct him of the dangers of his employment, and by reason of defendant’s wrongful act and acts, careless - ness and negligence, and because of the wrongful act and acts, carelessness and negligence of defendant’s superintendent, persons intrusted by defendant with authority to direct, control and command plaintiff while in defendant’s employ and intrusted by defendant with the duty of seeing that the ways, works, machinery or plant were in proper condition, and without any carelessness or negligence on the part of plaintiff.”
In the 2d and "3d paragraphs of the answer are alleged the matters of which the defendant is required to give particulars, as follows:
“Second. Alleges upon information and belief that any alleged injuries sustained or suffered by the plaintiff herein at the time or on the occasion referred to, and alleged in the complaint, were caused, in whole or in part, or were contributed to, by the negligence and want of care of said plaintiff, and not by any negligence or default or want of caré on the part of this defendant, and if any negligence or fault or want of care, other than that of the plaintiff caused, or contributed to cause, such alleged injuries, it was the negligence or fault or want of care of a fellow servant or fellow servants of said plaintiff, in the employment of defendant.
“ Third. Alleges upon information and belief, that any alleged injuries sustained or suffered by the plaintiff herein at the time or on the occasion referred to, and alleged in the complaint, were caused in whole or in part, or arose out of the *115necessary risks of the plaintiff’s occupation or employment, and were inherent in the nature' of the business and were assumed by the plaintiff, and did not arise out of any open or visible defects for which the defendant was or is liable, or had knowledge of.”
If in any case the defendant should properly be required to give particulars of such defenses alleged the plaintiff in this case has forfeited his right thereto by the generality of his allegations of negligence and the multiple charges made, a few of which only can be true. Where a plaintiff alleges specific negligence which fairly gives notice to a defendant of the point in issue he stands in a better position before the court to demand that the defendant be specific in the allegations of his defense. Where, however, his complaint contains a dragnet allegation of negligence plaintiff is in no position to ask the enforcement of a rule as against the defendant which he refuses to adopt himself. Before the plaintiff is entitled to know what fellow-servants caused the accident, or what risks are claimed to have been assumed, or with what contributory negligence he is charged, he should specify the particular negligence which he claims caused his injury.
Before the amendment of the Labor Law and of the Code requiring contributory negligence to be pleaded and proven as an affirmative defense (Labor Law [Consol. Laws, chap. 31; Laws of 1909, chap. 36], § 202a, added by Laws of 1910, chap. 352; Code Civ. Proc. § 841b, added by Laws of 1913, chap. 228) the plaintiff was often denied relief because of the impossibility of obtaining proof as to how the accident happened, so as to show that he was guiltless of contributory negligence. It was deemed a harsh rule to put this burden upon the plaintiff, especially in case of an accident resulting in death, and in any case it was deemed that the burden of proof should properly be with the defendant to establish by a preponderance of the evidence that the negligence of the party injured contributed to the result. To remedy these apparent inequities it is fair to presume that the change of rule was made by the Legislature, and the law should be so construed as to give to a plaintiff in a negligence action the full benefit which it was apparently contemplated that a plaintiff should have. In practical experience, *116however, it has been found that well nigh universally the defense of contributory negligence is found in the evidence which the plaintiff produces of the cause of the injury. To require the defendant to specify the particulars of such a defense would, in a large majority of the cases, entirely bar the defense, even though facts appeared upon the testimony of the plaintiff himself showing conclusively that the injury was caused in part by his own fault. If the Legislature had intended to take from a defendant the defense of contributory negligence they would have so indicated in plain language, and the result would not have been attempted in this roundabout way. In Robinson v. Ocean Steamship Co. (162 App. Div. 169) the plaintiff demurred to an answer alleging that the accident was caused in part by the negligence of the plaintiff. That demurrer was sustained at the Special Term upon the ground that the specific negligence should be alleged. ' The Appellate Division of the First Department unanimously reversed that decision, holding that the general allegation was sufficient to raise the issue. Scott, J., writing for the court, further says: “Any other rule would result in a great majority of cases like the present, and especially in cases where it is sought to hold defendant under the rule respondeat superior, in depriving defendant altogether of the defense founded on the contributory negligence of the plaintiff. In such cases the question whether or not the plaintiff was negligent will depend upon the circumstances attending the accident which are generally unknown to the defendant until developed on the trial. There is no reason to believe that the Legislature intended to produce such a result. In our opinion the purpose of the statute will be fully met if it be held that a defendant may plead generally the plaintiff’s negligence, thus giving notice of his intention to rely upon that defense if the facts as shown upon the trial shall warrant it. In addition, the statute has placed upon defendant’s shoulders the burden of proof as to plaintiff’s negligence, relieving plaintiff from the burden which he formerly bore of proving affirmatively his own freedom from negligence. This construction of the statute will do justice to both parties to an action like the present without unduly burdening either, and will not operate to deprive defendants in *117negligence cases of a perfectly legitimate defense.” In Manning v. International Navigation Co. (24 App. Div. 143) Mr. Justice O’Brien says: “ The office of a bill of particulars is to limit the generality of a pleading and to prevent surprise upon the trial, and not to furnish evidence for the opposite party; and in actions for negligence care should be taken not to require particulars which it is impossible to know with any degree of precision, dependent, as the plaintiff must to some extent be, upon his proof; as otherwise they may serve only as á source of embarrassment or injustice. Neither should the plaintiff be compelled to give details which the defendant is more likely to know than the plaintiff to be able to furnish.” In Neuwelt v. Consolidated Gas Company (94 App. Div. 312), where the defendant was seeking of the plaintiff a bill of particulars in a negligence action, the opinion of the First Department in part reads: “To cause a party who avers that it has been negligent in this respect in the management and control of its pipes to state wherein it has been negligent is to require a specification of something of which the defendant, its agent and servants, above all other persons, should have knowledge.” In American Transfer Co. v. Borgfeldt & Co. (99 App. Div. 470) the opinion in part reads: “The general rule is that where the information sought is peculiarly within the knowledge of the party seeking it, or he has as much knowledge on that subject as the other party, then a bill of particulars will not be ordered. ” It is true that in the Second Department, in the case of Havholm v. Whale Creek Iron Works (159 App. Div. 578), the defendant was required to furnish a bill of particulars in a similar case. Upon this case apparently the Special Term relied in making the decision here appealed from. Upon the same day, however, the First Department handed down a decision in the case of Griffin v. Cunard Steamship Co. (159 App. Div. 454). In that case the First Department unanimously decided that such a bill of particulars should not be ordered. The opinion of Mr. Justice Clarke, writing for an unanimous court, in part reads: “The plaintiff moved for a bill of particulars specifying, first, the facts showing what acts the plaintiff committed and which constituted his contributory negligence; second, the facts showing the acts of negligence of *118the competent fellow-servant, or fellow-servants which contributed to the accident, and from the order granting said motion the defendant appeals. Prior to the trial the defendant should not be compelled to state the particulars required and thus limit and define its possible defense. Plaintiff knows what he did and is required to prove his cause of action. Until he and his witnesses disclose the facts it would be extremely difficult, if not impossible, for the defendant company to comply with this order. It should not be thus improperly hampered. Upon considerations of sound public policy we have not allowed general examinations before trial in negligence cases. (Wood v. Hoffman Co., 121 App. Div. 636.) It seems apparent that if an order should require the defendant to give the particulars of the claimed contributory negligence the court must be prepared to grant an application for an order for plaintiff’s examination before trial to enable defendant to comply with the order for particulars. We are unwilling to embark on this course of procedure. The defense of contributory negligence in its very nature precludes the necessity for particularization.”
The order then appealed from should be reversed for three reasons:
First. Because the allegations of plaintiff’s complaint are not specific, so as to entitle him to ask greater particularity in the defendant’s answer.
Second. Because, as stated by Justice Clarke in the Griffin Case (supra): “The defense of contributory negligence in its very nature precludes the necessity for particularization. ” It is almost universally based upon the evidence produced by the plaintiff.
Third. Because to require particularization would require the granting of an order to examine the plaintiff before trial, which is a course of proceeding that the court should not adopt for reasons of public policy.
Kellogg, J., concurred in result in memorandum in which Lyon, Howard and Woodward, JJ., concurred.